                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

JEFFREY FERGUSON,

       Plaintiff,

v.                                                     Case No: 6:18-cv-1203-Orl-18TBS

EAST COAST WAFFLES, INC.,

       Defendant.


                                          ORDER

       Pending before the Court is Plaintiff, Jeffrey Ferguson’s Unopposed Motion for

Leave to File FED. R. CIV. P. 26(a)(2)(c) Expert Disclosure (Doc. 19). February 15, 2019

was the deadline for Plaintiff to make his expert disclosures (Doc. 15 at 1). Plaintiff filed

this motion, which includes his expert disclosures, on February 20, 2019 (Doc. 19). He

seeks leave to make his disclosures out-of-time on account of a calendaring error in his

lawyer’s office (Id., ¶¶ 2-3).

       Plaintiff argues that his motion should be granted because he has demonstrated

the good cause required by FED. R. CIV. P. 6(b)(1) (Id., at 2). This of course, is not the

standard. Plaintiff’s motion asks the Court to modify a deadline in the Case Management

and Scheduling Order. Federal Rule of Civil Procedure 16(b)(4) states that after a

scheduling order is entered, it “may be modified only for good cause and with the judge's

consent.” The “good cause standard precludes modification unless the schedule cannot

‘be met despite the diligence of the party seeking the extension.’” Sosa v. Airprint

Systems, Inc., 133 F.3d 1417, 1418 (11th Cir. 1998) (quoting FED. R. CIV. P. 16 advisory

committee’s note). “The good cause standard under Rule 16 focuses primarily on the
diligence of the party seeking modification of the scheduling order.” Dang v. Sheriff of

Seminole Cty., Case No. 6:14-cv-37-Orl-31TBS, 2015 U.S. Dist. LEXIS 50946, *3-4 (M.D.

Fla. Apr. 16, 2015) (Smith J.). “The burden of establishing good cause/diligence rests

squarely on the party seeking relief from the scheduling order.” Northstar Marine, Inc. v.

Huffman, Case No. 13-0037-WS-C, 2014 WL 3720537, at *3 (S.D. Ala. July 28, 2014).

Plaintiff’s motion does not satisfy the Rule 16 standard.

        The second problem with Plaintiff’s motion is that he has filed his expert

disclosures. This district prohibits parties from filing discovery material unless “ordered by

the Court, if necessary to the presentation or defense of a motion, or if required by law or

rule.” Middle District Discovery (2015) at 4; 1 see also FED. R. CIV. P. 5(d)(1); M.D. FLA. R.

3.03. Plaintiff should not have included his disclosures in his motion.

        Still, Defendant does not oppose the motion and counsel has admitted his

calendaring mistake so the Court will GRANT the motion and deem Plaintiff’s expert

disclosures timely made. Going forward, counsel should be more mindful of the

applicable rules.

        DONE and ORDERED in Orlando, Florida on February 21, 2019.




Copies furnished to Counsel of Record




         1 The Middle District Discovery (2015) handbook can be found on the Court’s website,

http://www.flmd.uscourts.gov, in the left hand column under the “Local Rules” tab.




                                                  -2-
